                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

ROGER LEE BAKER, JR.,                    )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )
                                   )           CV419-153
JOHN WILLIAM                       )
JOHNSON, JR., et al.,              )
                                   )
     Defendants.                   )


                                 ORDER

     Roger Lee Baker, Jr. is incarcerated in Jenkins County. See doc. 1

at 2, 4 (listing present place of confinement as “Jenkins Correctional

Center,” with an address in Millen, Georgia). He brings this 42 U.S.C.

§ 1983 action against the several Talbot County, Georgia judges. Id. at 4.

He objects that one of the defendants signed a warrant for plaintiff’s arrest

and the other has failed to docket his motions. Doc. 1 at 5. Baker,

however, has sent his Complaint to the Southern District of Georgia,

which has no link whatsoever to his claims.

     Because his claims arise from events that took place in Talbot

County, the proper forum for this case is the United States District Court

for the Middle District of Georgia. 28 U.S.C. § 1391(b) (venue); 28 U.S.C.
§ 1406 (district courts may dismiss or transfer cases suffering venue

defects); see 42 U.S.C. § 90(b)(3). The Clerk is DIRECTED to transfer

this case to the Middle District for all further proceedings.

     SO ORDERED, this 2nd day
                            y of July, 2019.

                                   ______________________________
                                   __
                                    __________________________
                                   CHRIS     E L. RAY
                                    HRISTOPHER
                                      I TOPH
                                           HER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                      2
